Title: To Benjamin Franklin from Benjamin Vaughan, 30 April 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, April 30h:, 1779.
I sent you a pacquet with a number of sheets of your printed papers; which I suppose you have received, though as yet I have not had it signified to me. I send you more sheets which now lie by me; and have still another or two finished, which I believe are with the printer. I send you also all that I have written out of my remarks on motion &c &c: it contains a part of my annotations only, on Mr Baxter, for I mean him another sentence or two; and it does not go down to the place where I give an apology to you. In the printed collection, I mean to give two notes on your paper; one explanatory of the occasion of writing on your part and of Mr Baxter’s application of his system on the other part; the second note merely affirms that your position, that “equal celerity is the measuring the same spaces by moving bodies in equal times”, is perhaps not entirely accurate, and that cases where bodies do not move fast enough to apply their force to encrease the speed of previously moving bodies (see your 2nd: par:) prove that celerity and force are distinct things.— I do not know whether I express myself clearly here, but I shall study to do it in the note, which I must send to press instantly almost.
I have no news to send you. The public papers will tell you the debates of Friday sufficiently I suppose; I shall therefore say nothing of them.— I believe that Ld. Sandwich will be out of the Admiralty;—out of ministry or favor, are different things. The Marlborough people have done this, we suppose; for had not the cabinet promise been given them, they would have voted against him: But it was thought better to be the work of the king, than of opposition. This seems the persuasion of well informed people: But we shall see the event.— We seem in other respects growing more and more quiet. Strong have been the expectations of some, for peace and Spanish neutrality: Of course you have been talked of in the business.— I think all that oppostion have done, has been to convince many in the majority and in the city, and a number also in the country, that the present ministry are a careless, divided, and insufficient set of people; not immediately plundering themselves, but getting themselves regular emoluments and honors, and suffering all sort of plunder under them.— There is much want of harmony in the fleet at Portsmouth; but if this man Ld. Sandwich goes out, we shall possibly have Mr Keppel again in command.— I think Genl. B. made a very poor imbecil figure last night; without powers, and a tattered motley cause into the bargain, or rather a very bad one, only that ministry were bad on their side too.— Your friends are all well, and I think every body daily more respects you. Even Ld. North says, that you are the only man at Paris whose hands are pure from stock-jobbing. I need not tell you that my respect never can ebb and go back, but increases, as I would tell you if I could find words stronger than I have already used.
BV.
The bearer is a relation of the Duc de Chartres, and was made known to me one evening in the Shipley family.
 
Notations in different hands: B. Vaughn Apr. 30. 79 / London
